



EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”) is made as of the 17th day of
August, 2016 by and between Plexus Corp., a Wisconsin corporation (“Employer”),
and Todd Kelsey, a Wisconsin resident individual (“Employee”).
WHEREAS, Employee is being promoted to President and Chief Executive Officer of
Employer, and in furtherance of the foregoing, Employer and the Employee wish to
enter into this Agreement in order to set forth the terms of Employee’s
employment in connection with that role; and
WHEREAS, Employee is willing to continue to commit himself to serve Employer
upon the terms and conditions herein provided; and
WHEREAS, Employer and Employee have agreed to restrict Employee’s ability to
disclose confidential information and to compete with Employer with respect to
the type of business conducted by Employer and its subsidiaries (collectively,
the “Company”); and
WHEREAS, any breach of this Agreement by Employee will cause irreparable injury
to Employer; and
WHEREAS, Employee has consulted with and obtained advice from independent legal
counsel concerning the terms and conditions of this Agreement, or has had the
opportunity to do so which he has declined; and
WHEREAS, in order to effect the foregoing, Employer and Employee wish to enter
into this Agreement on the terms and conditions set forth below.
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, it is hereby
mutually agreed as follows:
1.    Recitals. The recitals set forth above shall constitute and be deemed to
be an integral part of this Agreement.
2.    Employment and Acceptance. Employer hereby agrees to promote Employee to
the position of President and Chief Executive Officer effective as of September
30, 2016, and employ Employee during the Term (as hereinafter defined) upon the
terms and conditions hereinafter set forth. Employee hereby accepts such
employment and agrees:
(a)    Except for illness, vacation periods, and reasonable leaves of absence,
to devote all of his working time, attention and energy, using his best efforts,
to the duties and responsibilities as are customary for an employee holding a
like position in a business of like size and nature to that of the Employer, as
well as to any other duties and responsibilities that may be mutually agreed
upon in writing between Employer and Employee from time to time; provided,
however, that Employee shall be permitted to serve as a director of other
noncompeting entities and/or as a director and/or officer of a nonprofit or
industry association so long as such activities


 

--------------------------------------------------------------------------------




do not interfere with the performance of Employee’s duties hereunder (although
any outside directorship of another publicly held company must first be approved
by the Nominating and Corporate Governance Committee of the Employer’s Board);
(b)    faithfully to serve and further the interests of Employer in every lawful
way, giving honest, diligent, loyal and cooperative service to Employer; and
(c)    to comply with all rules and policies which, from time to time, may be
reasonably and uniformly adopted by Employer, including, without limitation,
those rules and policies regarding disclosure of information concerning
Employer, its business, affairs, plans or customers.
During the Term it shall not be a violation of this Agreement for Employee to
manage personal investments, so long as such activities do not significantly
interfere with the performance of Employee’s responsibilities as an employee of
Employer in accordance with this Agreement.
3.    Base Compensation. As compensation for the services to be performed by
Employee under this Agreement, and the noncompetition covenant contained herein,
Employer agrees to pay to Employee a base annual salary of $840,000, effective
as of September 30, 2016, which will be payable at Employer’s normal payroll
intervals, subject to required payroll withholding provisions. Employee shall be
eligible for changes in future years consistent with performance and Employer’s
evaluation criteria and compensation policies.
4.    Bonus/Incentive Compensation. Employee shall participate in any bonus or
incentive compensation plan of Employer on the terms and conditions determined
by the Compensation and Leadership Development Committee of Employer, but in a
manner not less favorable than other executive officers of Employer.
5.    Employee Benefits. Employee shall receive benefits that are substantially
similar to those offered under Employer’s benefit plans and programs for an
executive officer, including, without limitation, any medical, life, disability,
and vacation plans and programs, as in effect from time to time.
6.    Stock-Based Compensation. Employee shall participate in Employer’s 2016
Omnibus Incentive Plan, or such other long-term incentive plan as may be
implemented in the future, consistent with Employee’s position with the Company
and in accordance with the terms of such plan.
7.    Term. The term of this Agreement (the “Term”) shall commence on the date
hereof and shall continue until the earliest to occur of the following:
(a)    the termination of Employee’s employment for Cause upon ten (10) business
day’s prior written notice to Employee;


2

--------------------------------------------------------------------------------




(b)    Employee’s termination of employment for Good Reason upon ten (10)
business day’s prior written notice to Employer;
(c)    Employer’s termination of Employee’s employment without Cause or
Employee’s termination without Good Reason upon ninety (90) days’ prior written
notice to the other;
(d)    Employee’s death or termination due to Disability.
8.    Cause. The term “Cause” as used herein with respect to the termination of
Employee’s employment shall mean:
(a)    A good faith determination by Employer after reasonable investigation
that Employee has committed fraud, misappropriation, embezzlement, or theft
against or from Employer;
(b)    Employee’s conviction of a felony, or of any other crime that brings
discredit to Employer or materially impairs Employee’s ability to perform
Employee’s job;
(c)    Employee’s failure to carry out the reasonable directives of Employer or
his material duties and responsibilities under this Agreement, after written
notice of such failure and a reasonable opportunity to cure; or
(d)    Employee’s material breach of Employee’s obligations of noncompetition or
nondisclosure under Sections 14 and 15, respectively, of this Agreement.
9.    The term “Good Reason” as used herein with respect to the termination of
Employee’s employment shall mean:
(a)    Material reduction of Employee’s base salary under Section 3, opportunity
to receive bonus/incentive compensation under Section 4, or benefits under
Section 5, stock-based compensation under Section 6, or other material breach by
the Company of its obligations under this Agreement;
(b)    Assignment of Employee to duties inconsistent with and substantially
diminished from the responsibilities normally associated with the position
specified in Section 2; or
(c)    Relocation of Employee to any location outside the greater metropolitan
area where the Company’s headquarters are located.
10.    Disability. The term “Disability” as used herein with respect to the
termination of this Agreement shall mean the inability of Employee, as a result
of physical or mental incapacity, to substantially perform his duties with
Employer with or without accommodation for a period of three consecutive months,
provided that further leave cannot be provided as a reasonable accommodation and
without undue hardship to the Company.


3

--------------------------------------------------------------------------------




11.    Separation from Service.
(a)    Employee’s “Separation from Service” shall mean Employee’s “separation
from service” (within the meaning of Section 409A(a)(2)(A)(i) of the Code) with
Employer, as determined by Employer in accordance with Treas. Reg. §
1.409A-1(h)(1).
(b)    Unless the context clearly requires otherwise, the phrases “terminates
employment,” “termination of employment,” and similar phrases refer to
Employee’s Separation from Service.
12.    Compensation Upon Separation from Service.
(a)    In the event that during the Term Employer terminates Employee for Cause
(Section 7(a)) or Employee voluntarily resigns without Good Reason (Section
7(c)), or Employee dies or becomes Disabled (Section 7(d)), Employer shall have
no further obligation to pay to Employee or provide Employee with either salary
or other benefits, except those entitlements (“Accrued Benefits”) that have
accrued as of the date of such termination (“Separation Date”) or to which
Employee is entitled under any disability insurance or other applicable plan or
program. In addition, if such termination occurs due to Employee's death or
Disability, all unvested stock options and restricted stock units will
automatically vest and any performance stock units will vest pro rata, based
upon Employee's length of service during the performance period and based upon
actual performance. For any restricted stock units or performance stock units
that are subject to Section 409A of the Code, the term Disability, as used in
the prior sentence, shall only include a Disability that would qualify as a
"disability" as defined under Section 409A of the Code.
(b)    In the event that Employer terminates Employee without Cause or Employee
resigns with Good Reason, Employee shall be entitled, in addition to his Accrued
Benefits (which for this purpose shall include any VICP bonus for any
performance period ending before the Separation Date, to the extent not
theretofore paid) and subject to Section 12(c), to the following:
(i)
Employee shall continue to be paid his then current base salary during the two
(2) year period beginning on his Separation Date on the Company’s normal payroll
dates (the “Separation Period”).

(ii)
Employee shall be paid (x) at the same time as bonuses under the Company’s
Variable Incentive Compensation Plan (or successor short-term bonus plan) (the
“VICP”) are payable to active employees, the VICP bonus to which he would have
been entitled had he remained employed throughout the performance year
containing the Separation Date, prorated for the number of days he was employed
during such performance year and (y) on each December 15 during the Separation
Period, a lump sum payment equal to one hundred percent (100%) of Employee’s
target annual VICP bonus award as in effect immediately prior to his Separation
Date.



4

--------------------------------------------------------------------------------




(iii)
During the Separation Period Employer shall continue to make employer
contributions and credits (including matching contributions and credits) under
all of the Company’s qualified or nonqualified retirement or deferred
compensation plans that are account balance plans. For purposes of determining
the maximum amount of Employer matching contributions or credits, it shall be
assumed that Employee elects to maximize elective deferrals to such plan. In the
event that continued employer contributions and/or credits are not permitted
under the terms of the plans or by law, the Company shall pay to Employee in a
lump sum on each December 15 during the Separation Period the amounts that would
have been contributed or credited to the plans for the applicable year in the
absence of the prohibition.

(iv)
During the Separation Period Employer shall treat Employee as if he were a
continuing employee for purposes of applying the vesting and exercisability
provisions of any stock-based awards held by him on the Separation Date and
granted more than one year prior to the Separation Date. For the avoidance of
doubt, the distribution date of any restricted stock units or performance stock
units that are subject to Section 409A of the Code shall be the same "fixed
date" distribution date that would have applied had Employee remained a
continued employee for the Separation Period.

(v)
During the Separation Period Employee shall be eligible to participate in
Employer’s medical, dental, and vision plans, subject to Employee’s payment of
any premiums required by such plans at the premium rate applicable from time to
time to an active senior executive of Employer with the same level of coverage
provided; however, that if such plans by their terms do not permit participation
by Employee because of his non-active status, then the Company will instead
provide Employee the cost of premium continuation coverage to the extent
available.

(vi)
Within 30 days after the Separation Date (or such later time as prescribed by
Section 12(c)), Employee shall receive a lump-sum payment of the amount (the
“Benefits Amount”) that the Company determines is equal to the value of
continued participation (on the same basis as in effect immediately prior to the
Separation Date) throughout the Separation Period in all welfare plans and the
Employer’s executive reimbursement plan, company car, and other similar plans
and arrangements, other than plans and arrangements described in clauses (i)
through (v) of this Section 12(b), in which the Employee participated
immediately before the Separation Date.



5

--------------------------------------------------------------------------------




(c)    Notwithstanding anything to the contrary herein, any payment (other than
a benefit excludable from Employee’s gross income and other than a benefit that
qualifies for the "short-term deferral" exception under Section 409A) that under
Section 12(b) would otherwise be scheduled to be paid before the six-month
anniversary of the Separation Date shall instead be made on the Company’s first
regular payroll date on or after the six-month anniversary of the Separation
Date, unless Employee is not at such time a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code, as determined by the Company in
accordance with Treas. Reg. § 1.409A-1(i).
(d)    The amounts payable pursuant to this Section 12 shall be in lieu of any
other severance benefits during the Term or at the end of the Term, provided
however, that in the event of a separation where severance benefits are payable
to Employee under the Change in Control Agreement previously executed by
Employee and the total amount of severance benefits pursuant to Sections 5.2,
5.3 and 5.5 of such Change in Control Agreement are greater than the total
amount of benefits payable pursuant to this Section 12 (excluding Accrued
Benefits and the value of any stock-based awards under Section 12(b)(iv) to the
extent such awards would vest pursuant to the terms of the applicable plan or
agreement and not solely due to the provisions of Section 12(b)(iv) above), the
Employee shall be entitled to the benefits under the Change in Control Agreement
in lieu of this Agreement. Employee understands and agrees that the Company’s
obligation to provide the severance pay and benefits in Section 12(b) above is
contingent upon Employee’s compliance with all post-termination obligations
under this Agreement and the Employee’s execution of a release and severance
agreement in favor of the Company in the form (and inclusive of the terms) then
used by the Company for such purposes. The executed release must be returned to
the Company no later than the sixtieth (60th) day following the Employee’s
termination; provided, that, if the sixty (60)-day period (together with any
applicable consideration and revocation periods) begins in one (1) calendar year
and ends in a second calendar year, then regardless of the date on which the
release is actually executed, the severance benefits will be paid in such second
calendar year no later than ten (10) days after the last day of such sixty
(60)-day period (or, if later, upon the expiration of the applicable
consideration and revocation periods).
13.    Non-Competition.
(a)    The parties agree and acknowledge that the Company’s profitability,
reputation and competitive position in the marketplace depend, in part, on the
development and use of highly proprietary knowledge and confidential information
and continued amicable relations with the Company's suppliers and customers.
Employee agrees that, for two years following the end of his employment with the
Company, he will not cause, request, solicit, or advise any active suppliers or
customers of the Company or for two years thereafter, to curtail or cancel their
business with the Company, other than in the ordinary course of business. Active
suppliers and customers are those with whom the Company has done business in the
two year period prior to the end of Employee’s termination and at that time are
either active suppliers or customers or have a reasonable likelihood of doing
business with the Company in the two year restrictive period.


6

--------------------------------------------------------------------------------




(b)    Employee agrees that during Employee’s employment with Employer and for a
period of two years thereafter (with respect to which Employee may be receiving
payment under Section 12, as applicable), the Employee will not:
(i)
Render services, either directly or indirectly, to any Competitor in connection
with the development, marketing, promotion, distribution, sale, or licensing of
any Competitive Services; or

(ii)
Engage, either directly or indirectly, either on behalf of the Employee or as a
representative, agent, employee, officer, director, trustee, stockholder or
partner, joint venturer or investor, in the development, marketing, promotion,
distribution, sale, or licensing of any Competitive Services.

(iii)
The capitalized terms used in this Section 13(b) shall have the meanings as
follows:

(A)
“Business” shall mean the business and operations of the Company.

(B)
“Competitive Services” shall mean a service or product, developed, marketed,
distributed or provided by a Competitor, which is the same as or is directly
competitive with a service or product constituting a part of the Business and
with respect to which the Employee has acquired confidential information by
reason of the Employee’s position and duties with the Company.

(C)
“Competitor” shall mean (a) any person engaged in, or about to become engaged
in, the development, marketing, distribution or provision of any Competitive
Service on behalf of other parties, and (b) any customer of the Company, as of
the date of this Agreement or during the Term, which begins to perform for
itself services previously provided by the Company.

(iv)
The parties acknowledge with regard to the restrictions in 13(b)(i) and (ii)
above that there is a need for a broad geographic scope given the unique nature
of Employee’s position and access to and knowledge of the Company’s most
critical confidential and proprietary information, which requires a restriction
from Employee providing competitive services to a Competitor anywhere in the
world.

(v)
Nothing in Section 13(b) shall prohibit the Employee from owning or acquiring
securities of any corporation or other business enterprise



7

--------------------------------------------------------------------------------




that may be engaged in activities described in this Section, provided that: (A)
the Employee is not an officer, director or employee of, or consultant to, such
corporation or business enterprise; (B) such securities are held by the Employee
for investment purposes only and represent less than five percent (5%) of the
total voting power and of the total equity interests of such corporation or
business enterprise; and (C) such securities are listed on a national securities
exchange or are regularly quoted in the over-the-counter market by one or more
members of the National Association of Securities Dealers.
(vi)
It shall not be deemed a violation of this Section 13(b) if the Employee accepts
employment with a business entity which is diversified and made up of separate
divisions in which, as to parts of its business, is not a Competitor, provided
that Employer shall be furnished prior to such employment definitive written
assurances satisfactory to it, separately from the Employee and such business
entity, that the Employee will not be expected, required or permitted to, and in
fact does not, render services directly or indirectly to a division or a part of
such business entity which division or part is a Competitor.

(c)    The parties agree that the profitability and reputation of Employer also
depend on employment relationships with its employees. Employee agrees that he
will not cause, request, or advise any employees of Employer during the Term to
terminate or curtail their employment with the Company during the Term (except
for performance related terminations in accordance with Employer standards, in
consultation with Employer’s Human Resources Department) and for two years after
the Term.
(d)    During the Term, Employee shall not be an officer or employee of any
other business entity without Employer’s prior written consent, except as
otherwise permitted herein.
14.    Confidentiality. Employee recognizes that as a key member of the staff of
Employer, Employee occupies a position of trust with respect to confidential and
proprietary business information (“Confidential Information”), which is the
property of the Company, and which was imparted to or developed by Employee from
time to time in the course of Employee’s duties. “Confidential Information”
refers to all nonpublic proprietary information and materials that relate to or
arise from Company’s business and includes, without limitation, test programs
and systems related to inventory control or any other aspect of the business of
the Company, patents and patent applications, copyrights or copyright
applications, inventions and improvements whether patentable or not, Company's
sales and service methodology and techniques, customer lists, prospect lists,
customer proposals, quotations for services, customer contracts, findings as to
a customer’s or prospect’s needs, product specifications, manufacturing
processes and methods, financial reports and analyses, cost and pricing data,
cost and pricing structures, financial arrangements, sales plans, distribution
plans, pricing information (except for standard pricing information Company
distributes or makes available to all customers and prospects), business plans,
strategic plans, capital plans, marketing plans, training methods and programs,
computer passwords, and business research and


8

--------------------------------------------------------------------------------




development. Confidential Information shall not include any information that is
in the public domain by means other than disclosure by Employee.
(a)    In connection with the protection of the Company’s Confidential
Information, Employee, agrees that:
(i)
all of the Confidential Information is and shall continue to be the exclusive
property of Company, whether or not prepared in whole or in part by Employee and
whether or not disclosed to or entrusted to the custody of Employee and Employee
further acknowledges that all Confidential Information (to which Employee will
have access or of which Employee will learn during the Employee’s employment)
will be disclosed to Employee solely by virtue of the Employee’s employment with
Company and solely for the purpose of assisting Employee in performing
Employee’s duties for Company; and

(ii)
as to any Confidential Information constituting a trade secret under applicable
law, Employee agrees that Employee will not, for so long as the item qualifies
as a trade secret, use or disclose (or cause to be used or disclosed) such
Confidential Information, except to the extent necessary in executing Employee’s
duties for Company; and, as to all other Confidential Information (i.e.,
Confidential Information that does not constitute a trade secret), Employee
agrees that Employee will not, either during the course of Employee’s employment
with Company or for two years following the termination of Employee's
employment, use or disclose (or cause to be used or disclosed) such Confidential
Information except to the extent necessary in executing Employee’s duties for
Company; and

(iii)
immediately upon termination of Employee’s employment with the Company, Employee
will return to Company all Company property including, but not limited to,
electronically stored copies of Confidential Information as well as any and all
documents, records, notebooks, computer disks, computers, hard-drives and any
other property or tools that: (1) were provided to Employee by Company, (2)
Employee received or obtained by virtue of his or her employment with Company,
or (3) were generated by Employee in performing his or her duties for Company;
further, Employee will not retain any Company property including, but not
limited to, electronically stored copies of any Company documents, files, or
information and to the extent Employee has saved an electronic copy of any
Company document, file, or information on a personally owned computer or storage
device,



9

--------------------------------------------------------------------------------




Employee shall allow Company to access the computer or device for the purpose of
locating and removing the item.
(b)    Employee is hereby advised that he may not be held criminally or civilly
liable under any Federal or State trade secret law for the disclosure of a trade
secret that is made: (a) in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney, and provided that
such disclosure is solely for the purpose of reporting or investigating a
suspected violation of the law, or (b) in a complaint or other document filed in
a lawsuit or other proceeding, provided that such filing is made under seal. 
Additionally, in the event Employee files a lawsuit against the Company for
retaliation by the Company against Employee for reporting a suspected violation
of law, Employee has the right to provide trade secret information to Employee's
attorney and use the trade secret information in the court proceeding, although
Employee must file any document containing the trade secret under seal and
Employee may not disclose the trade secret, except pursuant to court order.
15.    Inventions and Creations.


(a)    Inventions. For purposes of this section, “Inventions” means all
inventions, discoveries, developments, improvements, works, ideas, and other
contributions, whether or not patented or patentable or otherwise protectable in
law, which are or were conceived, made, developed or acquired by Employee,
either individually or jointly, during Employee’s employment with the Company
and which relate in any manner to Employee’s work, the business of the Company,
or fields to which the business of the Company may reasonably extend. Employee
agrees that all Inventions belong to the Company. Employee agrees to and does
hereby assign and transfer to the Company Employee’s entire right, title, and
interest in and to all Inventions. Employee further agrees to promptly and fully
disclose all Inventions to the Company in writing if requested by the Company
and to execute and deliver any and all lawful applications, assignments, and
other documents which the Company requests for protecting the Inventions in the
United States or any other country. The Company will have the full and sole
power to prosecute such applications and to take all other actions concerning
the Inventions, and Employee agrees to cooperate fully, at the expense of the
Company, in the preparation and prosecution of all such applications and in any
legal actions and proceedings concerning the Inventions.
(b)    Creations. For purposes of this section, “Creations” means all means all
manuscripts, programs, writings, pictorial materials, and other creations
created by the Employee, either individually or jointly, during his employment
with the Company and which relate to the business of the Company. Employee
agrees to and does hereby assign, convey, and transfer to the Company all
Creations during his employment with the Company. The Company will have the full
right to seek and procure copyrights on the Creations, and Employee will
cooperate fully, at the expense of the Company, in securing copyrights and in
any legal actions and proceedings concerning the Creations.
(c)    Presumption of Ownership. Without diminishing any rights granted to the
Company in the provisions above, if an Invention is described in a patent
application or is disclosed to third parties by Employee within twelve (12)
months after Employee leaves the employ of the


10

--------------------------------------------------------------------------------




Company, or if a Creation is published or is disclosed to third parties by
Employee within twelve (12) months after Employee leaves the employ of the
Company, Employee agrees that it is to be presumed that the Invention or the
Creation was conceived, made, developed, acquired, or created by Employee during
the period of Employee’s employment by the Company, and the Invention or
Creation will belong to the Company, as applicable. For purposes of clarity,
this Section 15 shall not apply to any Invention or Creation for which no
equipment, supplies, facilities or trade secret information of the Company was
used and which was developed entirely on Employee’s own time, unless (i) the
Invention or Creation relates (1) to the business of the Company, or (2) to the
actual or demonstrably anticipated research or development of the Company, or
(ii) the Invention or Creation results from work performed by Employee for the
Company.
16.    Remedies. In addition to other remedies provided by law or equity, upon a
breach by Employee of any of the covenants contained in Sections 13 and 14
above, Employer shall be entitled to seek an injunction against Employee
prohibiting any further breach of the covenants contained herein. The parties
agree that it is impossible to measure in money the damages that may accrue to
the Company by reason of Employee’s failure to perform any of his obligations
under this Agreement. Therefore, in the event of any controversy concerning
rights or obligations under this Agreement, such rights or obligations may be
enforceable in a court of competent jurisdiction at law or equity by a decree of
specific performance or, if the Company elects, by obtaining damages or such
other relief as the Company may elect to pursue. Such remedies, however, shall
be cumulative and nonexclusive and shall be in addition to any other remedies
which the Company may have.
17.    Assignment. The rights, duties and obligations hereunder may not be
assigned or delegated by either party without the other’s written consent.
18.    Other Obligations. The obligations and restrictions set forth in this
Agreement are in addition to and not in lieu of any obligations or restrictions
imposed upon Employee under any other law or statute including, but not limited
to, any obligations Employee may owe under any law governing trade secrets, any
common law duty of loyalty, or any fiduciary duty. No time or geographic
restriction provided above shall affect the availability or scope of protection
afforded to Company’s trade secrets.
19.    Binding Effect. Employee agrees that this Agreement shall inure to the
benefit of and shall be enforceable by Company as well as its successors, its
assigns, and any purchaser of its assets. Employee hereby consents to the
assignment of this Agreement to any such person or entity.
20.    Notice. Any notice (including notice of change of address) permitted or
required to be given pursuant to the provisions of this Agreement shall be made
as provided in the Purchase Agreement.
21.    Waiver. The failure to enforce any provision of this Agreement by either
party shall not operate or be construed as a waiver of any provision or
obligation of either party.
22.    Invalidity of Any Provision. The provisions of this Agreement are
severable, it being the intention of the parties hereto that should any
provisions hereof be invalid or unenforceable,


11

--------------------------------------------------------------------------------




such invalidity or unenforceability of any provision shall not affect the
remaining provisions hereof, but the same shall remain in full force and effect
as if such invalid or unenforceable provisions were omitted.
23.    Prior Breach and Waiver. Neither Company’s prior breach of this Agreement
nor Company’s prior breach of any other obligation owed to Employee shall
release Employee from his or her obligations under this Agreement nor shall it
preclude Company from seeking enforcement of this Agreement through an
injunction or from seeking damages related to the breach of this Agreement. Any
waiver of any term of this Agreement shall not be considered a waiver of any
other term of this Agreement.
24.    Section 409A. This Agreement shall be interpreted and administered in
accordance with Section 409A of the Code. If Employee or the Company determines
that any provision of the Agreement is or might be inconsistent with the
requirements of Section 409A, the parties shall attempt in good faith to agree
on such amendments to the Agreement as may be necessary or appropriate to avoid
adverse tax consequences to Employee under Section 409A of the Code. No
provision of the Agreement shall be interpreted to transfer any liability for
failure to comply with Section 409A from Employee or any other individual to the
Company.
25.    Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Wisconsin.
26.    Headings. Headings in this Agreement are for informational purposes only
and shall not be used to construe the intent of this Agreement.
27.    Counterparts. This Agreement may be executed simultaneously in any number
of counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same agreement.
28.    Reasonableness of Restrictions. EMPLOYEE HAS HAD THE OPPORTUNITY TO
CONSULT COUNSEL, HAS READ THIS AGREEMENT AND AGREES THAT THE CONSIDERATION
PROVIDED BY EMPLOYER IS FAIR AND REASONABLE AND FURTHER AGREES THAT THE
POST-EMPLOYMENT RESTRICTIONS ON EMPLOYEE’S ACTIVITIES ARE LIKEWISE FAIR AND
REASONABLE.
29.    Amendment. This Agreement may be further amended or canceled by mutual
agreement of the parties in writing without the consent of any other person and,
so long as Employee lives, no person, other than the parties hereto, shall have
any rights under or interest in this Agreement or the subject matter hereof.
30.    Entire Agreement. This Agreement, together with the Change in Control
Agreement previously executed by Employee and the other documents and materials
referred to herein or therein (collectively, the “Effective Agreements”),
constitute the entire understanding of the parties with respect to the subject
matter hereof. There are no restrictions, promises, warranties, covenants or
undertakings other than those expressly set forth herein and therein. The
Effective Agreements


12

--------------------------------------------------------------------------------




supersede all prior negotiations, agreements and undertakings between the
parties with respect to such subject matter.
IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first above written.


PLEXUS CORP.


By:    /s/ Angelo Ninivaggi
Angelo Ninivaggi
Senior Vice President, Chief Administrative Officer, General Counsel and
Secretary


EMPLOYEE:


/s/ Todd Kelsey
Todd Kelsey






13